DETAILED ACTION
Notice of Amendment
The Amendment filed 3/15/2022 has been entered.  Claims 1, 3-12 are pending in the application with claims 1, 3-7 amended, claims 8-11 withdrawn, claim 2 cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim subject matter of “the heat shrink is configured to make contact with a proximal end of the exit ramp and stop longitudinal motion of the sheath” in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the heat shrink is configured to make contact with a proximal end of the exit ramp and stop longitudinal motion of the sheath” in Lines 1-2, wherein it’s unclear how contact with the proximal end of the exit ramp stops longitudinal motion of the sheath since Fig. 5 illustrates the component contacting a distal end of the exit ramp.  Appropriate correction is required.  Claim 4 recites similar features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US Patent Application Publication No. 2018/0256237, hereinafter Fan).

In regard to claim 1, Fan discloses an apparatus (Fig. 1) comprising:
a flexible sheath (102) configured to receive a medical device within an internal lumen (the sheath has a lumen capable of receiving a medical device) and configured to be received within a working channel of an endoscope (Par. 31); and
a component (104) received externally on the sheath, the component configured to cause a change in longitudinal motion friction of the sheath above a predefined threshold amount (Par. 31 teaches the heat shrink material is configured to make a friction or interference fit with the working channel of the endoscope thereby increasing longitudinal motion friction of the sheath) as the sheath moves relative to an exit ramp of the endoscope (the heat shrink material is capable of changing a longitudinal motion friction relative to an exit ramp of an endoscope), wherein the component is a heat shrink material applied around a section of the flexible sheath (Fig. 1, Par. 31).

In regard to claim 3, Fan teaches wherein the heat shrink material is configured to make contact with a proximal end of the exit ramp and stop longitudinal motion of the sheath (the heat shrink material is capable of making contact with an exit ramp of an endoscope), and
wherein as the heat shrink material is forced into the exit ramp with a force to overcome the contact of the heat shrink material with the proximal end of the exit ramp, the heat shrink material provides increased friction with the sheath (the heat shrink material of the sheath (102) is capable of the intended function).

In regard to claim 4, Fan teaches wherein when the longitudinal motion has stopped due to the heat shrink material directly contacting with the proximal end of the exit ramp, a distal end of the sheath extends beyond the working channel of the endoscope by a predefined amount (the heat shrink material of the sheath (102) is capable of the intended function).

In regard to claim 5, Fan teaches wherein a longitudinal force required to move the sheath and the heat shrink material through the exit ramp is greater than a longitudinal force needed to move the sheath and the heat shrink when the heat shrink is located proximally or distally of the exit ramp (the force would be greater to move the sheath and the heat shrink material through the exit ramp when the heat shrink material is distally of the exit ramp).

In regard to claim 6, Fan teaches wherein the heat shrink material is configured to have a proximal geometry configured to make contact with a distal end of the exit ramp (a proximal end of the heat shrink material is capable of contacting a distal end of an exit ramp).

In regard to claim 7, Fan teaches wherein when the proximal geometry of the heat shrink material makes contact with the a distal end of the exit ramp, the distal end of the sheath extends beyond the working channel of the endoscope by a predefined amount (the sheath and heat shrink material of Fan are capable of performing the intended function).

In regard to claim 12, Fan teaches wherein the endoscope comprises an endobronchial ultrasound bronchoscope (the apparatus is capable of use with an endobronchial ultrasound bronchoscope).

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 112(b) rejection of Claim 3 are not persuasive since Fig. 5 illustrates the proximal end of the heat shrink material contacting the distal end of the exit ramp to stop longitudinal motion as the sheath is withdrawn into the exit ramp.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 27, 2022